t c memo united_states tax_court parker properties joint_venture pdw a inc a partner other than the tax_matters_partner petitioner v commissioner of internal revenue respondent twenty mile joint_venture pnd ltd tax_matters_partner petitioner v commissioner of internal revenue respondent docket nos filed date theodore z gelt and ellen o'brien kauffmann for petitioners theodore z gelt for the intervenor nicholson enterprises inc the tax_matters_partner in docket no only frederick j lockhart jr for respondent these cases were consolidated for purposes of trial briefing and opinion memorandum findings_of_fact and opinion gerber judge respondent for the taxable_year ended date mailed separate notices of final_partnership_administrative_adjustment to the tax matters partners of parker properties joint_venture parker properties and twenty mile joint_venture twenty mile in these notices respondent increased parker properties' and twenty mile's incomes by unreported cancellation_of_indebtedness_income of dollar_figure and dollar_figure respectively the issues remaining for our consideration are whether the partnerships realized income from cancellation of indebtedness and if so the amount of such income all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated background findings of fact2 at the time the petitions were filed parker properties’ and twenty mile’s principal places of business were in parker colorado the stipulations of fact and the exhibits are incorporated by this reference the petition of philip d winn associates inc pdw a continued these cases concern real_estate investments of r james nicholson mr nicholson philip d winn mr winn and david a gitlitz mr gitlitz and several related entities during the late 1980's empire savings building loan association empire a colorado savings and loan association participated directly as the lender of funds to purchase the realty and indirectly through its wholly owned subsidiary e s l corp esl as an investor in the investing entities parker properties and twenty mile are partnerships formed at empire’s suggestion for the purposes of acquiring developing and selling the real_estate under consideration both entities were accrual_method taxpayers during the relevant years continued a notice_partner of parker properties joint_venture parker properties for the year at issue was filed in docket no sec_6226 the tax_matters_partner of parker properties nicholson enterprises inc nicholson enterprises did not cause a petition_for_readjustment of partnership items to be filed within the period specified by sec_6226 however nicholson enterprises timely elected to intervene in docket no in accordance with sec_6226 and rule a pnd ltd pnd is both the notice_partner and tax_matters_partner of twenty mile joint_venture twenty mile for the year at issue and its petition was filed in docket no empire's equity_investment was made based on the understanding that it was permitted by thrift industry regulations it was also understood that industry regulations required that this type of investment be made through a subsidiary parker properties parker properties was formed in date by nicholson enterprises inc nicholson enterprises philip d winn associates inc pdw a and esl nicholson enterprises and pdw a each received a 25-percent interest in parker properties and esl received a 50-percent interest parker properties’ initial capital contributions were as follows pdw a dollar_figure nicholson enterprises dollar_figure and esl dollar_figure there were few if any additional capital contributions made by the partners over the life of parker properties parker properties obtained financing from empire for the acquisition of real_estate from bankers trust the bankers trust property empire lent dollar_figure million to parker properties to acquire the bankers trust property and an additional dollar_figure million for property_improvement and operating_expenses the loan was evidenced by a dollar_figure million promissory note dated date payable to empire this note was signed by officers of the joint venturers esl nicholson enterprises and pdw a and by messrs gitlitz nicholson and winn individually the dollar_figure million note was secured_by the bankers trust property without_recourse to parker properties but with recourse to mr nicholson as to percent of the loan balance and messrs winn and gitlitz each as to dollar_figure percent of the loan balance parker properties claimed interest_expense deductions on the debt to empire and commercial twenty mile during after success in the development of the bankers trust property the parker properties investors acquired another parcel the clarke property in or near the town of parker the investors used twenty mile as the joint_venture partnership for acquisition of the clarke property the joint_venture agreement was completed on date by and between pnd and esl each receiving a 50-percent interest in twenty mile pdw a and nicholson enterprises were the general partners of pnd the initial capital contributions from the twenty mile partners were as follows pnd dollar_figure esl dollar_figure similar to the situation with parker properties there were few if any additional in addition to the loans from empire funding was obtained through the issuance of tax free metropolitan district bonds metropolitan districts are quasi-municipal entities that can issue tax free debt such districts have been utilized to provide utility enhancements in the absence of a true municipality or in the presence of a municipality incapable of issuing debt parker properties also assumed an obligation of bankers trust to purchase water and sewer taps as secured_by a letter_of_credit issued by empire the obligation was subject_to annual tax_liability to support the retirement of bonds for improving and widening certain streets in the town of parker twenty mile also had two additional limited partners each with small interests the seller of the clarke property and a real_estate broker capital contributions made by the partners over the life of twenty mile empire lent twenty mile dollar_figure with a maximum limit of dollar_figure million for acquisition and development of the clarke property the loan was evidenced by a dollar_figure million promissory note dated date from twenty mile to empire and signed by an officer of esl and by officers of nicholson enterprises and pdw a as the general partners of pnd and messrs gitlitz nicholson and winn individually the debt was secured_by the clarke property without_recourse to twenty mile but with recourse to the three individuals in the same percentages used for parker properties parker joint_venture a third parcel was acquired by parker joint_venture parker which is not a party in this case the parker agreement was entered into on date by and between a p d w limited_partnership apdw consisting of the pdw a partners and n-4 associates n-4 which included mr nicholson and his family parker partners contributed capital as follows apdw dollar_figure n-4 dollar_figure empire was the lender with an equity incentive participation or equity kicker the equity kicker is defined in the dollar_figure note a sec_50 percent of the equity in the property secured_by the deed of continued the dollar_figure empire lent to parker was evidenced by a date promissory note which was subscribed to by parker and messrs gitlitz nicholson and winn individually the note was nonrecourse as to parker and recourse as to the individuals in parker properties and twenty mile the agreement in controversy on date commercial federal savings loan association commercial acquired empire and esl from its holding_company baldwin united corp which was then in a chapter bankruptcy proceeding accordingly commercial was the successor_in_interest to empire’s loans and involvement in the subject partnerships due to a declining real_estate market commercial did not want to be associated with the joint ventures through esl or extend any additional credit to the real_estate venturers it was commercial’s wish to dispose_of the debt and equity interests it had in the joint ventures commercial met with parker properties and twenty mile partners during the summer of at that meeting commercial expressed its desire to liquidate its positions as a creditor and through esl an investor in parker properties and twenty mile it was commercial’s desire for the partners of parker continued trust equity is described in the same instrument as the net sales proceeds on any portion of the property sold and the deemed net sales proceeds of the remaining property with the deemed sales_price determined by an agreed-to appraisal process properties and twenty mile to obtain new funding to liquidate commercial’s and its subsidiaries’ empire and esl positions in the joint ventures for as much cash as possible however commercial realized that the collateral real_property had declined in value consequently commercial was willing to accept less than the outstanding balances of the loans in order to liquidate its interests in the ventures acceding to commercial’s wishes in late the investing partners negotiated with sun savings loan association sun savings for financing to liquidate commercial’s interests although sun savings was willing to finance the liquidation of commercial's interest in the partnerships the investing partners were not willing to pay the minimum amount of cash that commercial would accept to adjust for the shortfall commercial suggested that certain of its denver area apartment mortgages apartment mortgages be purchased in connection with the transaction these negotiations however did not result in an agreement in date representatives of the investing partners entered into negotiations with capitol federal savings loan association capitol federal to arrange for financing to liquidate commercial's joint ventures interests in a letter dated date commercial made a proposal to mr winn that commercial liquidate its creditor’s position through empire and its investor position through esl commercial’s proposal offered that commercial would sell all of its interests in parker properties and twenty mile for dollar_figure million commercial would release messrs gitlitz nicholson and winn from individual liability on the parker loan commercial would sell the apartment mortgages for dollar_figure million commercial and esl would be released from all liabilities as a partner on outstanding letters of credit and on any other contracts and obligations and the transaction would be completed no later than date on date representatives of commercial esl and capitol federal met with the investing partners and their attorney to discuss the plans to liquidate commercial's interests one possibility was to replace the commercial loans with those of another lender another possibility was to include the parker property in the transaction perhaps with an increased purchase_price capitol federal would assume the dollar_figure million sewer tap letter_of_credit and the investing partners would indemnify commercial from any known liabilities the sale of the dollar_figure million apartment mortgage notes was also suggested as a possible condition on date commercial’s attorney faxed a rough draft of the agreement to the investing partners’ attorney this draft included the following typed language whereas esl is willing to sell its joint_venture interest in parker properties and twenty mile for the sum of dollar_figure and commercial is willing to accept the sum of dollar_figure in full settlement and satisfaction of its above-described loan balances all subject_to fulfillment of the terms of this agreement and parker properties is desirous of purchasing such joint_venture interests and paying the outstanding balances of the loans to commercial as adjusted the draft agreement also provided that parker properties would pay esl dollar_figure for its interest in parker properties and twenty mile in addition parker properties was to pay commercial dollar_figure cash and deliver a dollar_figure million promissory note handwritten just above the terms of the agreement appeared the following whereas prior closing commercial will contribute capital to and reduce indebtedness - esl wholly owned subs on date the investing partners' attorney faxed commercial and its attorney a followup letter outlining the transaction and referring to what the borrower would like the transaction to look like the letter contained the following chart which detailed how the transaction would result debt convert to equity forgive to be paid note parker properties dollar_figure dollar_figure --- dollar_figure dollar_figure twenty mile big_number big_number --- parker big_number --- dollar_figure total big_number --- big_number --- big_number big_number big_number big_number big_number on date commercial’s accountant was asked to provide his comments from a tax standpoint based on his understanding of the proposed agreement the accountant opined that it is fairly obvious in the agreement that commercial is forgiving approximately dollar_figure million of debt the equity_interest received is worthless and commercial intends to charge off the portion of the debt so exchanged the charge off will be taken during the year ending date and will be listed along with commercial's other loans charged off ultimately on the same day after the tax_advice had been sought and received on the proposed transaction the terms of the draft agreement were integrated into a virtually identical final agreement the agreement the agreement was reached between messrs gitlitz nicholson and winn individually and pdw a nicholson enterprises parker properties twenty mile parker esl and commercial the agreement provided that commercial was contributing approximately dollar_figure million of additional capital through debt reduction to parker properties and twenty mile on behalf of esl however the terms of the agreement also provided that esl would then convey its interests in both parker properties and twenty mile which was to include the dollar_figure million capital_contribution by commercial to nicholson enterprises and pdw a for dollar_figure each parker properties twenty mile parker and their respective partners agreed to indemnify commercial and esl from any claims made against them the transaction was to close on or before date regarding the apartment mortgages a separate agreement was entered into between commercial and riverbank acquisition associates riverbank on date riverbank agreed to purchase the apartment mortgages for dollar_figure which the parties agree was dollar_figure in excess of their fair_market_value approximately months after the closing of the agreement commercial sent parker properties and twenty mile each a form entitled acquisition or abandonment of secured_property form 1099-a reflecting income from the cancellation of indebtedness in the amounts of dollar_figure and dollar_figure respectively parker properties and twenty mile each reported these amounts as other income however the joint ventures then reported an offsetting other deduction on their respective tax returns with the following disclosure the partnership received a described as income from forgiveness of indebtedness this was not reported as income since it resulted from a contribution_to_capital rather than from debt relief commercial however claimed the above-mentioned amounts as an ordinary_loss from the cancellation of indebtedness as a result commercial entered into an agreement with the investors which provided that the investors would hold commercial harmless from any claims that may arise from its issuing the forms 1099-a riverbank was at all relevant times a colorado general_partnership of which riverbank denver inc and residual acquisition corp were general partners residual acquisition corp was percent owned by david a gitlitz on or near date commercial filed a form 1120x amended u s_corporation income_tax return for the taxable_year ended date in order to exclude some previously taxed dividends when respondent examined the claim reported in the amended_return commercial agreed to include esl's share of cancellation_of_indebtedness_income attributable to its interests in the joint ventures which had not been included in esl’s tax returns finally commercial agreed to an ordinary_income adjustment to restore esl's negative capital accounts in the joint_venture partnerships to zero and commercial was allowed capital_loss treatment for the sale of the interests ultimate findings_of_fact parker properties’ and twenty mile’s agreement with commercial resulted in cancellation_of_indebtedness_income opinion the partnerships obtained financing from empire subsequently empire’s successor_in_interest commercial decided to disassociate itself from the partnerships commercial and the partners after negotiations reached an agreement respondent and petitioners disagree as to the effect of the agreement on the partners’ federal_income_tax respondent determined that parker properties and twenty mile received dollar_figure and dollar_figure in income in from the cancellation of indebtedness respectively petitioners argue that the restructuring that they attempted was in form and substance a contribution_to_capital to each partnership we must decide whether petitioners realized income from the cancellation of indebtedness if there was a cancellation of indebtedness resulting in income to petitioners we must decide the amount recognizable petitioners have the burden of showing that respondent’s determination is in error and or that the amounts in controversy were capital contributions rule a petitioners assert that the conversion of the loan into a partnership capital interest is a nonrecognition event under sec_721 sec_721 provides no gain_or_loss shall be recognized to a partnership or to any of its partners in the case of a contribution of property to the partnership in exchange for an interest in the partnership we must decide if the substance of these transactions was the same as the form in which the partnerships attempted to cast it sec_1_721-1 income_tax regs provides in relevant part in all cases the substance of the transaction will govern rather than its form see 91_tc_793 sec_61 provides that gross_income includes income_from_discharge_of_indebtedness the parties agree that before the execution of the agreement the items in question were debts of parker properties and twenty mile owed to empire and later commercial petitioners nonetheless have attempted to structure the extinguishment of their debt as capital contributions thus petitioners believe that the form should be respected for federal tax purposes taxpayers may attempt to structure their transactions in such a way as to lessen their tax burden 293_us_465 partners may attempt to structure the substance of their transactions by choosing the form of the transactions 70_tc_312 affd per curiam 634_f2d_1046 6th cir ordinarily taxpayers are bound by the form of their transaction while the government can attack that form if it does not represent the substance of the transaction newhall unitrust v commissioner 104_tc_236 petitioners contend that we should respect the form they have chosen which is reflected in the agreement whether a debt has been discharged is dependent on the substance of the transactions mere formalisms arranged by the parties are not binding in the application of the tax laws 88_tc_435 citing 324_us_331 beginning in the summer of shortly after acquiring empire commercial desired to terminate both its investor and debtor-creditor relationships in the joint ventures commercial requested that the investing partners obtain funding to ensure that commercial would be removed from the joint ventures while receiving as much cash as possible the agreement terms however cast this as a contribution_to_capital by entities seeking complete financial disassociation from the partnerships the date letter prepared on behalf of commercial expressed the continuing desire to end its relationship with parker properties and twenty mile including its equity involvement through esl on date commercial’s attorney prepared a memorandum to the client’s file which detailed the april and meetings that memorandum contains mention of mr nicholson negotiating with sun savings for enough funds to take out empire entirely petitioners maintain that the agreement provided for a capital_contribution in excess of dollar_figure million however the date draft of the agreement indicated that esl was willing to sell its interests in parker properties and twenty mile for a mere dollar_figure petitioners counter that this is because commercial was ultimately relieved of exposure to over dollar_figure million in liabilities and thus there was a valid business_purpose we find however that any such liability relief was a practical consequence of the plan commercial wanted out of the joint ventures entirely it was not seeking to cancel the debt in order to become a new investor furthermore esl sold its interest for a relatively nominal sum dollar_figure shortly after the questioned transaction the substance of this transaction was separation from the joint ventures and this was inconsistent with a capital_contribution by issuing forms 1099-a and reporting income from the cancellation of indebtedness commercial and esl treated the arrangement as a cessation of their interest and cancellation of indebtedness the date draft agreement contains the statement that the parties desired the cancellation of the partnerships’ indebtedness it was not until days later ie after tax_advice was obtained and the final agreement prepared that any mention of a contribution_to_capital occurred this is illustrative of the plan--commercial wanted out of its creditor status any purported capital_contribution was a mere provision that was not otherwise in sync with the plan petitioners did not enter into the agreement to increase or expand their capital structure cf 27_tc_755 affd 252_f2d_890 2d cir commercial’s accountant in his date memorandum suggests the true nature of the transaction notwithstanding the fact that tax_advice was sought commercial’s accountant was asked to review the draft agreement the terms of which were incorporated into the final agreement based on his independent review the accountant concluded that the draft agreement was simply a device through which nearly dollar_figure million of debt would be forgiven and that any equity_interest received by esl would be worthless noting that commercial intended to write off the portion of debt that would be extinguished the accountant found that to be consistent with the treatment of other loans that were charged-off for the year ended date having found that the transaction resulted in cancellation_of_indebtedness_income we must next decide the extent to which petitioners must recognize income petitioners argue that under 31_bta_519 there were no accessions to their wealth because the debt_cancellation did not free assets as it would have if the nonrecourse debt had been recourse however in 88_tc_984 this court held that a reduction in the amount of an undersecured nonrecourse debt by one who was not the seller of any property securing the debt results in cancellation_of_indebtedness_income see also 461_us_300 nonrecourse mortgage tantamount to a true loan its forgiveness triggers cancellation_of_indebtedness_income notwithstanding a lesser fair_market_value of the collateral than the balance of the debt the partnerships’ transactions with commercial arose from debt workouts generated by a depressed real_estate market parker properties and twenty mile borrowed funds from empire on a nonrecourse basis as to the partnerships secured_by the real_estate which was the subject of each joint_venture in commissioner v tufts supra the collateral for the loan was not retained by the borrowers upon debt_cancellation petitioners argue that because they retained their collateral and settled their debt with cash their facts are distinguishable from tufts and thus they should only recognize income to the extent of the fair_market_value of the collateral in gershkowitz v commissioner supra the taxpayers did retain collateral and pay with cash in gershkowitz v commissioner supra pincite the taxpayers were required to recognize gain from the cancellation of indebtedness to the extent that the balance of the debt exceeded the cash paid on extinguishment in line with gershkowitz we hold that the partnerships realized income to the extent that their loan balances exceeded the consideration paid to commercial on extinguishmentdollar_figure this respondent’s analysis in revrul_91_31 1991_1_cb_19 also reaches this result in revrul_91_31 respondent concluded that 461_us_300 and 88_tc_984 required cancellation_of_indebtedness_income to be recognized to the extent of the principal reduction by the nonselling lender of an under-secured nonrecourse debt such is the case here see also revrul_82_202 1982_2_cb_36 wherein respondent’s analysis concludes that 284_us_1 requires a taxpayer whose nonrecourse debt balance was reduced by the lender to recognize cancellation_of_indebtedness_income in an amount equal to the debt reduction the parties agree that unpaid interest incurred on the continued income must be recognized by the partners of parker properties and twenty mile as a separately_stated_item under sec_702 subject_to the limitations of sec_108 at the partner level sec_108 d see also 934_f2d_426 n 2d cir revg tcmemo_1990_230 gershkowitz v commissioner supra pincite finally petitioners contend that because riverbank purchased apartment mortgages for an amount dollar_figure in excess of their fair_market_value any cancellation_of_indebtedness_income should be reduced by this amount although commercial received approximately dollar_figure more than it would have we must consider whether that excess inures to petitioners’ benefit for purposes of determining taxable_income petitioners seek a reduction of recognizable income for the excess payment the payments however were not made on behalf of partnerships for which respondent made determinations accordingly the dollar_figure excess payment does not result in a special_allocation see eg 25_tc_1045 nor is this an instance where a partner is selling or contributing property to the partnership see eg secs continued debt is included in the cancellation_of_indebtedness_income realized by the joint ventures to the extent that the obligation to pay interest was forgiven a 77_tc_85 70_tc_312 the partnerships paid dollar_figure less than commercial was willing to accept therefore riverbank not a party in these cases purchased nearly dollar_figure million mortgages for just over percent or dollar_figure above their fair_market_value this enabled the partnerships to achieve debt relief from commercial and also provided riverbank with new mortgages parker properties and twenty mile did not pay the dollar_figure both parties to the transaction had a business_purpose for its consummation commercial realized cash on the sale of the mortgages and riverbank obtained assets as part of the purchase riverbank not the partnerships is entitled to account for their acquisition furthermore if the conditions warranted riverbank not the partnerships might be entitled to any potential bad_debt deductions see generally sec_166 to hold that the partnerships should reduce their cancellation_of_indebtedness_income by the dollar_figure another entity paid would ignore the realities underlying the separate mortgage purchase agreement and the practical effects of riverbank’s separate role as the buyer accordingly the partnerships are not entitled to reduce their income by the dollar_figure premium paid_by riverbank to reflect the foregoing decisions will be entered under rule
